Citation Nr: 1646046	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-27 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He received the Vietnam Service Medal and the Marksman Badge Rifle M14, among other awards.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the St. Petersburg Florida Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

In March 2013, the Veteran requested a videoconference hearing before the Board.  Although the notification letter does not appear to be in the Veteran's electronic files, the Board's Veterans Appeals Control and Locator System (VACOLS) indicates that a hearing was scheduled in September 2015, but then canceled by the Veteran.  There is also no documentation in his file regarding cancelation of the hearing.  Regardless, as the Board is able to grant, in full, the Veteran's claims, there is no prejudice to him at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. In a July 2009 rating decision, service connection for bilateral hearing loss and tinnitus was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2. Additional evidence received since the July 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bilateral hearing loss and tinnitus.

3. The Veteran's bilateral hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1. The July 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2015).

2. Evidence received since the July 2009 rating decision is new and material to the service connection claims for bilateral hearing loss and tinnitus; therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.385 (2015).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 1154, 5107  (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As the Board is granting in full the Veteran's claims of service connection for bilateral hearing loss and tinnitus, any error with respect to the duties to notify or assist for those claims were harmless and will not be further discussed.

II. New and Material

The Veteran seeks to reopen his claims for bilateral hearing loss and tinnitus.  In a July 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not initiate an appeal as to the July 2009 rating decision, nor did he submit new and material evidence within one year; therefore, the July 2009 rating decision became final.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claims for bilateral hearing loss and tinnitus regardless of the RO's decision to reopen the claims.  See Jackson v. Principi, supra.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 2009 rating decision, the evidence of record included the Veteran's application for compensation, his service treatment records, a private medical record from Dr. M., post-service VA treatment records from February 2008 through March 2009, and a VA examination conducted in April 2009.  The Veteran's claims were denied for failure to establish that his hearing loss and tinnitus were incurred in or otherwise caused by his military service.

In June 2011, the Veteran filed new claims for service connection for bilateral hearing loss and tinnitus.  One piece of evidence submitted subsequent to the July 2009 rating decision in support of his claims is a June 2011 private medical treatment record from Dr. G.  In the newly submitted private medical record, Dr. G. opined it was more likely than not that the Veteran's hearing loss and tinnitus were due to acoustic trauma during service because the Veteran was exposed to constant fire and the degree and pattern of his hearing loss were consistent with noise exposure.  As this private medical treatment record relates to an unestablished fact, namely identifying a nexus between the Veteran's hearing loss and tinnitus and his in-service acoustic trauma, the criteria for reopening the Veteran's claims have been met.  Therefore, the evidence is both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

III. Service Connection

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as organic diseases of the nervous system, to include bilateral hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Elements of service connection may also be established by showing continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends he is entitled to a grant of service connection because his current hearing disability is related to exposure to acoustic trauma in service.  Specifically, he states in his August 2011 notice of disagreement that he was an artilleryman during his two years in service, including his time in combat in Vietnam, and was exposed to acoustic trauma while firing 105 Howitzers without ear protection.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's current hearing disability is not in dispute.  A current disability is supported by April 2009 and July 2011 VA audiological assessments.  

Additionally, it is not in dispute that the Veteran experienced acoustic trauma in service.  The Veteran's competent and credible lay statements, combined with his military occupational specialty (MOS) as a gunner, support his assertions of noise exposure.  Further, the VA examiner in July 2011 conceded that the Veteran suffered from acoustic trauma while in combat.

The Board thus turns to the dispositive issue of nexus.  The Board finds that the Veteran's bilateral hearing loss is related to in-service acoustic trauma.  In evaluating this issue, the Board considered the medical opinions of record.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

A review of the service treatment records reveals no complaints of hearing loss or tinnitus.  The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in October 1965.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20(5)
10(0)
10(0)
10(0)
5(0)
LEFT
25(10)
15(5)
15(5)
10(0)
5(0)

This test did not indicate the Veteran had hearing loss in either ear for VA purposes.

Audiometric testing was conducted again upon the Veteran's separation from service in August 1967.  Again, as this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
20(5)
15(5)
20(10)
15(10)
LEFT
20(5)
15(5)
15(5)
20(15)

This test also did not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's pure tone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds this defect does not negate the finding that the preponderance of the evidence is against a finding that the Veteran had bilateral hearing loss at separation.  However, the Veteran's hearing acuity did decrease from entrance to separation at 1000, 2000, and 4000 Hz.

Initially, the record does not reflect the Veteran was diagnosed with bilateral hearing loss until January 2009.  Therefore, the record does not reflect that the Veteran was diagnosed with bilateral hearing loss to a compensable degree within one year of separation from active duty.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

Although the Veteran did not seek treatment for his bilateral hearing loss and tinnitus for several decades after service, he reported suffering acoustic trauma in service and a progressive worsening of his bilateral hearing loss and tinnitus since separation from service.  

In support of his claims, the Veteran submitted a private medical record from Dr. M. dated January 2009.  The record included a letter from Dr. M., in which she stated the Veteran's noise-induced hearing loss was caused by in-service noise exposure and may have been further exacerbated by the 17 days the Veteran spent on IV antibiotics, if the antibiotics were ototoxic.  However, the Veteran could not remember the name of the IV antibiotics he received.  Dr. M. opined that the Veteran's pattern of noise-induced hearing loss was likely related to his in-service noise exposure.

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed the Veteran with hearing loss and opined the tinnitus was a symptom associated with hearing loss.  According to the examiner's documentation of the medical history provided by the Veteran, his hearing loss and tinnitus were intermittent for a number of years, but became noticeable and constant after spending 17 days on IV antibiotics two years prior.  The examiner concluded that he could not "resolve this issue without resort to mere speculation," because "[the Veteran] reported HL [hearing loss] really became noticeable 2 years ago and that his tinnitus became constant at the same time while in the hospital being treated with IV antibiotics for an internal infection decades after separation."  However, "he reported some intermittent HL [hearing loss] and tinnitus prior to that."  The examiner also noted "[t]hresholds slightly beyond age norms."  The examiner opined that, including age and antibiotic use, there were several other post-service etiologies that could have contributed to the Veteran's hearing loss and "it would be speculative to allocate a degree of his current hearing loss and tinnitus to each of these etiologies."

The Veteran also submitted a June 2011 private medical record from Dr. G. in support of his claims.  In a letter accompanying the Veteran's audiogram, Dr. G. outlined the Veteran's history of noise exposure in service, stating that he experienced acoustic trauma due to firing large weapons, exposure to mortar fire, and helicopters landing and taking off nearby.  She also noted that the Veteran has no history of other significant occupational or recreational noise exposure.  The audiogram conducted by Dr. G. showed bilateral normal hearing sloping to moderate high frequency hearing loss.  Dr. G. opined that "the sensorineural hearing loss and tinnitus are BOTH more likely than not a result of acoustic trauma suffered when exposed to intense noise levels while in the US ARMY.  The degree and pattern of the hearing loss are consistent with noise exposure as described above."

The Veteran was afforded another VA examination in July 2011.  The examiner recorded the Veteran's medical history, noting his in-service noise exposure, post-service exposure to firearms, including hunting without noise protection and occupational firearms training with noise protection, and medications with tinnitus as a possible side effect.  The examiner opined that the etiology of the Veteran's bilateral hearing loss and tinnitus could not be resolved without resorting to mere speculation.  A review of medical literature revealed that "[i]t is not likely that, given normal hearing at the time of separation from active service, the veteran would have a delayed onset of hearing loss as a result of military noise exposure."  The examiner conceded that the Veteran suffered acoustic trauma while in service, but opined that it was impossible to determine without speculation "to what degree military noise exposure or some other factor contribute to the veteran's current degree of hearing loss or tinnitus."

In comparing these opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The April 2009 VA examiner's apparent reliance on the IV antibiotics the Veteran was administered is misplaced, because there is no record of whether those antibiotics were ototoxic and could lead to hearing loss.  While both examiners determined that an opinion as to whether the Veteran's hearing loss was related to service could not be determined without resort to mere speculation, their rationale appears more consistent with a determination that the evidence is in relative equipoise.  Neither examiner could determine to what extent the Veteran's military acoustic trauma contributed to his hearing loss relative to other potential post-service etiological factors.

The Board finds the June 2011 medical opinion of Dr. G. to be probative because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, after considering the Veteran's lay statements and conducting an audiogram, Dr. G. opined "the sensorineural hearing loss and tinnitus are BOTH more likely than not a result of acoustic trauma suffered when exposed to intense noise levels while in the US ARMY.  The degree and pattern of the hearing loss are consistent with noise exposure as described above."

Given Dr. G.'s positive medical opinion and the two VA examiners' opinions that a non-speculative opinion regarding etiology is impossible, the Board finds the evidence in equipoise regarding the issue of whether the Veteran's hearing loss had onset or was otherwise caused or aggravated by service.

Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the Veteran prevails.  Gilbert, 1 Vet. App. 49.

Tinnitus

The Veteran contends he is entitled to a grant of service connection because his tinnitus is related to exposure to acoustic trauma in service.  Specifically, he argues in his notice of disagreement that his tinnitus began during his service in Vietnam and is related to noise exposure, but he learned to live with the condition for several years.

Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing in the ears until multiple decades following service.

Nevertheless, lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran was first diagnosed with tinnitus in November 2008.  See treatment records VAMC Gainesville dated February 25, 2008 through March 10, 2009.  Tinnitus continuously appears listed on the "main problem list" in the Veteran's post-service VA medical records after his initial diagnosis.

The VA examiner in April 2009 diagnosed the Veteran's tinnitus as a symptom associated with his hearing loss.  Further, in his medical history the Veteran reported that his tinnitus and hearing loss were intermittent for several years, but became constant after spending 17 days on IV antibiotics two years prior.  During his 2011 VA examination, the Veteran told the examiner that after a firefight in combat, sometimes his ears would ring for days.  He also reported that he first experienced tinnitus approximately one month after returning from Vietnam.  However, the examiner could not opine as to the etiology of the Veteran's tinnitus without resorting to mere speculation.

Having reviewed the record, the Veteran consistently attributed his tinnitus to military noise exposure.  He stated that he experienced intermittent ringing after service, but the ringing became more pronounced and constant over the years.  In reporting the onset of his symptoms, the Veteran has not appeared to embellish his accounts, and his testimony and other statements of record are fully credible.

Given that the Veteran has credibly described the onset of the symptoms which have since been diagnosed as tinnitus, this condition has progressively worsened over time since service to the present day, and the April 2009 VA examiner recorded that the Veteran's tinnitus is a symptom associated with his hearing loss, which is herein granted, entitlement to service connection for tinnitus is warranted.

ORDER

New and material evidence having been submitted, the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


